Citation Nr: 1715236	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  11-23 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 20 percent for low back pain, status post excision of L4-5 and L5-S1 right side foraminotomy, prior to March 16, 2011, and in excess of 40 percent from March 16, 2011, on an extraschedular basis.


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran had active service from June 1988 to May 1997.

This appeal is before the Board of Veterans' Appeals (Board) from an April 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

This matter of an increased rating for the low back disability on appeal was remanded by the Board in March 2014 and January 2015.  In September 2015, the Board denied a schedular rating in excess of 20 percent prior to March 16, 2011, for the disability on appeal and a schedular rating in excess 40 percent beginning March 16, 2011.  It also remanded the matter of entitlement to a higher rating for the disability on appeal on an extraschedular basis, which is the matter currently before the Board.


FINDING OF FACT

Even considering the combined effects of all of the Veteran's service-connected disabilities, the Veteran's low back disability severity and symptomatology are adequately contemplated by the available schedular criteria, and do not present an exceptional or unusual disability picture.  


CONCLUSION OF LAW

The criteria for referral of the issue of a rating in excess of 20 percent for low back pain, status post excision of L4-5 and L5-S1 right side foraminotomy, prior to March 16, 2011, and in excess of 40 percent from March 16, 2011, on an extraschedular basis, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided in a July 2008 letter.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records, identified private treatment records, and Social Security Administration (SSA) records have been obtained.  Also, as discussed in the Board's September 2015 decision, the Veteran was afforded adequate VA examinations in 2009 and 2015.  Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal. 

II. Increased Rating

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.  Staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  

The Veteran's low back disability is rated under Diagnostic Code (DC) 5243, and is thus rated under the criteria for intervertebral disc syndrome.  Her disability is therefore rated according to either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  See 38 C.F.R. § 4.71a, DC 5243.

Under the General Rating Formula for Diseases and Injuries of the Spine, the following evaluations are assignable with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease: 
* 20 percent for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; 
* 40 percent for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine; 
* 50 percent for unfavorable ankylosis of the entire thoracolumbar spine; and 
* 100 percent for unfavorable ankylosis of the entire spine.  

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a.

To accord justice to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation Service, is authorized to approve an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, which involves a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.   Thun v. Peake, 22 Vet. App. 111, 115 (2008).

If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  When an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. at 116.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

In its September 2015 decision, the Board noted the extensive evidence of record, including VA treatment records beginning in June 2007; her SSA records; March 2009 and July 2015 VA examination reports; and written statements from the Veteran and several family members, including those in 2008, May 2011, and August 2011.  It noted the Veteran's assertions and findings on medical examination of chronic low back pain with flare-ups; leg numbness; loss of motion and pain with motion; urinary stress incontinence; needing periods of bed rest and immobility due to back pain; spasms; and difficulty with walking, sitting, standing, lifting, bending, and other normal functioning of the back, with assistive devices used for walking.

After considering the evidence, the Board determined that a rating in excess of 20 percent was not warranted at any time during the period prior to March 16, 2011.  It noted that the evidence does not indicate that the forward flexion of the thoracolumbar spine was 30 degrees or less, or that favorable ankylosis was present.  It further noted that full consideration was given to the Veteran's complaints of pain, but that there was is no basis for the assignment of any higher rating based on consideration of any of the factors addressed in 38 C.F.R. §§ 4.40, 4.45 and 4.59.  The Board found that competent medical evidence reflected that the assigned 20 percent rating properly compensated the Veteran for the extent of functional loss resulting from any such symptoms, and while the Veteran exhibited pain on motion and some limitation of motion due to pain and during flare-ups, those findings had been taken into consideration in the assignment of the 20 percent rating and did not demonstrate additional functional limitation warranting a higher rating.  

The Board also described how, even considering the provisions of 38 C.F.R. §§ 4.40, 4.45 and 4.59, and all relevant factors such as the Veteran's back pain and functional impairment, her back disability did not warrant a rating higher than 40 percent at any time. 

The Board further explained how incapacitating episodes warranting any higher rating under 38 C.F.R. § 4.71a, DC 5243, had not been shown, and how the Veteran had been properly compensated for all neurological manifestations of her low back disability during the relevant periods.  

However, in its remand, the Board noted that the United States Court of Appeals for the Federal Circuit (Federal Circuit) had recently issued a decision, Johnson v. McDonald, in which it rejected VA's interpretation that 38 C.F.R. 3.321(b)(1) only contemplates that referral for extraschedular consideration be made on an individual basis for each service-connected disability to determine if the disability picture rendered the schedular evaluation inadequate, and not on a collective basis.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  The Board noted the Federal Circuit's determination that extraschedular consideration required consideration of the "collective impact" of the Veteran's service-connected disabilities in assessing the disability picture and whether it rendered the schedular criteria inadequate such that referral to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is warranted.

The Board noted that the Veteran was service connected for major depressive disorder/ posttraumatic stress disorder (PTSD), fibromyalgia, asthma, allergic rhinitis, and lumbar radiculopathy of both bower extremities, in addition to her low back disability.  Accordingly, in light of Johnson, the Board determined remand was appropriate so that the agency of original jurisdiction could determine if referral for an extraschedular rating based on the collective impact of the Veteran's service-connected disabilities on her disability picture was warranted.

However, subsequent to the Board's September 2015 decision, the United States Court of Appeals for Veterans Claims (Court) clarified the application of Johnson in Yancy v. McDonald, 27 Vet. App. 484, holding that although Johnson requires the Board, in certain cases, to discuss the collective impact of a claimant's service-connected disabilities, it does not alter the Board's jurisdiction over individual schedular or extraschedular ratings.  Yancy, 27 Vet. App. at 495.  The Court explained that, although the Board must consider any combined effects resulting from all of a claimant's service-connected disabilities insofar as they impact the disability picture of the disabilities on appeal, the Board has no more jurisdiction to assign an extraschedular rating for a disability not on appeal than it does to assign a schedular rating for a service-connected disability not on appeal.  Id. at 496.  

Here, the only disability on appeal is low back pain, status post excision of L4-5 and L5-S1 right side foraminotomy.  As discussed above, in its September 2015 decision, the Board addressed the Veteran's various low back symptoms and functional impairment including pain and functional loss involving normal use of the back, including her problems standing, sitting, and walking.  The Board found such symptomology and functional impairment to be adequately contemplated in the schedular criteria for rating the Veteran's back disability, as discussed above.  There is no suggestion in the September 2015 Board decision or in the record generally, or made by Veteran, of what symptoms, functional impairment or disability might warrant an extraschedular rating in this case or are not sufficiently contemplated in the schedular criteria for the Veteran's ratings.  Nor is there any suggestion that the combined effects of all of the Veteran's service-connected disabilities, listed above, impact the disability picture of the low back disability on appeal in any way that would render it "exceptional or unusual."

The Board notes various statements throughout the record from the Veteran regarding her problems sleeping, and that some have been made in the context of the Veteran's low back disability.  However, the medical evidence has related the Veteran's sleeping problems to her psychiatric disability; sleeping problems and impairment were noted to be related to her psychiatric disability on November 2010 VA examination and in a July 2014 treatment record, and on July 2014 VA examination chronic sleep impairment was noted as a symptom of the Veteran's service-connected PTSD, for which she receives compensation.  In this regard, the criteria for rating the Veteran's service-connected psychiatric disability specifically contemplate the symptom of chronic sleep impairment.  See 38 C.F.R. § 4.130, DC 9434; see also 38 C.F.R. § 4.14; Brady v. Brown, 4 Vet. App. 203, 206 (1993); Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  

Moreover, to the extent that the Veteran's low back disability, and it's resulting pain symptoms, have resulted in discomfort when lying down to sleep, given the Veteran's schedular ratings and the nature and severity of the spine disability contemplated therein, such discomfort would not present "such an exceptional or unusual disability picture" for a spine disability that the schedular criteria would be rendered inadequate.

In light of the above, even considering the combined effects of all of the Veteran's service-connected disabilities, the Veteran's low back disability severity and symptomatology are adequately contemplated by the available schedular criteria, and do not present an exceptional or unusual disability picture.  Accordingly, referral of the issue of a rating in excess of 20 percent for low back pain, status post excision of L4-5 and L5-S1 right side foraminotomy, prior to March 16, 2011, and in excess of 40 percent from March 16, 2011, on an extraschedular basis, is not warranted.



ORDER

Referral the issue of a rating in excess of 20 percent for low back pain, status post excision of L4-5 and L5-S1 right side foraminotomy, prior to March 16, 2011, and in excess of 40 percent from March 16, 2011, on an extraschedular basis, is not warranted, and the appeal is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


